OFFICE       OF THE   ATTORNEY GENERAL                   OF TEXAS
                                         AUSTIN




 Bon. A, 8. Hood, 8&lrun,
‘aam. n8h & O~rtor oonws88lon
Austin, Texar
Dear 8lr:




                                                                  a&1939, woo 8rk thr
oplaloa    of   thl8    drpartmrnt                                iw    QUI8tiOIUJt

                                                                   a&Vi88 U           Whothrr




                                                        8              t0 a&188        U




                          proprlytrd        and not rproltloa+                  item-
    'bed..

                     “4. X would like            for roi to idiS&           u    wiuthu
    Or    not    WO are    OOBtx‘Oll8d       b    th8       8XprLiditUrr    Or thr
    iPnd8       Of         ]nrh and Or8t8r 0Oti88iOn
                     the '-8,                           by
    the thrw riaU8 uhrrr thrr ar8 ln oollfllot        with
    tha 45Wl8ra1 prorirlonr    at tha mad 02 tbr  dot, or
    whothat w8 ar8 bound by thr #onoral pro~irianr,~
                                                                                        ..~
    Bog.   A.     f.    WoOfI,       Pa&a     2.



                              abe i58ner81         r %dU
                                                       lp p e8r b &th
                                                                    8t0
                                                                      @a O
                                                                         df88n8te
    Bill 427, 46th tidl8bitLU8, PlgUl8r &88104                               OO+iIl8, 8mOple
    ether~provlrlonr,~the ?o&lowlngt
                              "(8)          Thr approprlatlon8 hurln          provldrd -ar8
            to b 8 8ondiru.d l 8 the l1lti   8oU to br rppro-
               dated to @Id to? th8 8ovual   mrpo808 Mm8d hrrr-
            % ,lIkQ th8 Uatmt8 ~(I?.  intmdrd to BOVl)t,aad
.           8ha11 OOVU th8 Ultlr8 OOlt8 Of the Z88pOOtiV8
            ltu8    en4 thr UIe rhau. 8Ot b8 8Uppi8Whd      tror
            w     Oth~r~~8OUO8; ..,-

                              *LXOept aa OthOnri8a PZ'oVldOd, Wh8X8Wr,
            b~.rlitmi           or.the &mOVirioM Of tbl8 Aot, $t8U
            atO t0 b8 &Uld Mlt O? ?a08, ~t8Odpt8                            8p8eial'
            -8,            ot out       or other      n&8.   ava~ldr        .ror   X8*
            by i        dqiatfrent             It'&8 the .iatantioa     OS tha
            kglrlntarm           to h a ltlxjmnditurr8 out or 8ela
            f888,        rooriptr,   rproial ftu&  or Other arailabll
            ma8          to the ~X’pO8.U and in thq -tit8     ltrrrfwd
            herrin,          ana     it $8 a0 prqviaod.        :.     .a~
                    ‘%iyclliTl&l 3&Wl8*8.    (a) 8X08&% a8 to
            ilrld travrl    li@rtire Of the m&war    br*rkQBt,
            it 18 pmtidOd      that M l Xp8XdltUX'O 8han b.
           made tor trav8lln& lxp8n8O8 by .any drpmtmnt
           Of th18 Stat8 tll OX0888 O? thr lNNlB t8    O?.WJIUJ
           1~amlr.d hOrOla for 8814 pUTpO8i. Thir prod-
           810~ 8h811 bO '8ppllOObl8 whOthOr thk It- *Or
           tr a v8lblgXp8n8M 58 t0 br paid OUt O? thr lp-
           ppropria$lOn from-thhr olntir81 lhuld, iraa  ?8O8,
           XOOOlpt8 or 8paO181 tUIld8 00iieOt8d by VlrtU8
           O? 08rtata tiW8 Of thir 6tat8, Or ?Tow Oth8r
           ma8 (8XO1U#i?e O? ha8ttXi flUld8)lvaj?ablO ?or
           a+ by a d8partROIat.w ..~

                  In lorordratrr with the prlnolplr,howrvu, th8t
    llh8r8 ths ~OnOral p?OV181OM~O? 8 8tatUta OOJ.lfliOtwith
    8p08ial        prOV181OM,               tha 8p6Old    pTOV%81OX8Wtll           'OOatrOl;~tO
    thr oxteat O? luoh oon?llOt and wllL b8 rogard~sa  i8 aa
    lxerptlon ?ror theipp&iOat&on of the d8nOral zule, l
    lp80181 rldrr, a pema to .a'pmtloiilar d8partIR8Xtal.a*-'
    proprietlan,,ooa &x8  thO~:OXpOPdlt~O O? thO ioaQ8 O?
    that d8partmint, ~lsmofar a8 luOh 8p8olr1~tlaor 18 ln 0on-
    rllot with tha geaual  rlaOr.app8arlnd rt fha 8a or t&o
    Aot an4 i1ppwa0 to all arpartuntr.
 Ron.     A.   B.     Woqd,     Paa8 3.



                 Baoh 0s tho thror   aaparste  approprlatlonr for the
 thrso dfV181Ol.W Of tho -8,       ?irh It Or8tor 0OPm1881Ofl baa
 itppeOd8d to it 8 8proleX rlarr whloh, eftrr appro riatlng
 au 8k0dOy8 8001d1g t0 the 8p8Ol81 ?Uia OUt Of W hp 8h th8
 itdzea    sppropriationr   for thr' alvlrlon arr m8,     8t8t981

                   *.  . Any   omoant 8p~OlflOol~y    8ppr6prlotod4that
         .ls not u+ia for ouch purpoo      0s that 18 ln. 0x0088
          0s thr 8mopnt roquirod for,I ho purporr ror'uhloh
          it 1s &oroln 8pproprlatod,'togothor      with O-iny lEOM~8
          in 0x0088 or the amount    heroin approprlatrd that or0
          plaCOd to the Ohdit     Of tho88 X'oOpoOtiVO idi       (th8
          rUnd8 out or whloh the opprop*tlon       18.&t&)    during
         'thr'blrnnlum   rndlng &@U8t   )Ji, 1911,  may  be aood to
         8upplomoat           the    parfcnmanoa of    any   purpose ~+   whleh
         aonoy lr~haroln    appro rlatrd or other oooo8a~ry    ox-
         pall88 iJi OOllMOtdOFl I?!th the duties and ?onotlonr
         'Of tho tiao, fish 8nd Oy8tor timmiSSiOIl. It i8 pro-
         vLdod, how8v~1, that no oalarlo8 oroijt lrtra labor
         8he11 .I#8 pala OIC8pt t&O80 hari,ln Opoclrlcallj ituizrd,
         an4 8UCh ltomlzed salearls 8hEI11Bat bo 8Upplrrantdd
         irow ony 8OUrO8 Whet8Oovor."      (pa~anthrtlcal  lnoor-
         tlon our81
                        Thti 8ffCOt
                        Of thO80 8p8OlOiridOr8    18 s0 p8tit      thr
~88 o? monejS'Spproprietod  for o purpo80 for whloh thry are not
noodod, the uS0 0s rnoh monoy8 e8 oro lpproprlatod   for. one pur-
pO8e whloh 8r8 in 810088 0r.tho  ammnt n00aou for tho porror8aneo
or t&at purpoao,      and ~fho'usa of any ruzpk8 in tho rpoolal
iona Inl*80.~8 o? thr total 8poolfboallyapproprlated         iron thr
rma, roi rugplomontlng        any r~~olflo item rOr whloh money 18
opproprlatod      to the diol8loao~~tho   departmoat,  eroopt ltominod
ralarlos, .and rar 8uch noo~.OOa*y~lxponao.or tho drpartiaont for
rhiah 8pool?lo provlslon her not bran       mado,, with tho oxooptlon
that~ ao#4larlo8,      rzoopt extra labor, may bo paid, lxoopt
.thoao    ~prdifloally              itamlzod   in tho partloular    appropriation.


                       Wo bog to adVi8cl, however , that WI a0 not            ragard   thr
8    oolal rldora rofsrrad   to a8 tdng in aonfllct with                    t&o pro-
.t P rlon of tbgonoral     tldor~rda‘dlng a8 fOiiOW81

                  'Iti 18 ?urthor providld thrt, daring any throo
         uumtp. porloa, nci‘departmont csia 8xpOna inore ~than ouo-
         fourth (&tir,tjie   e proprlation.moao     horoln rort
         travolkg    lxpon8r8' #I) @xltlngrdt
         trlophOn0 8nd tolryaph;       (d) pO8t8g8,
         8uy enoxpondob balaaooo    from prooodlnd quarter8 My
         bo l xponaod 4urlng 8ub8oqRoat     ‘quartorr.n
                                                                                                                            .   .   .




     Eon. A. IL              Wooa, rage           A.



                                  m      8firOt       Of   tbi8          rld8r     18    $0   lbit           th8    l
                                                                                                                    Xp & i-
      a?0      Of    ah0         ?UUd8     8pOCsfi88ii~                8pprOpZhtia            for       ttaV8lhtg
     WX~Oll808, OOfltidgO~t lXp8tl808,,tOlOg-
:    8nd postage, to one-fourth    or the 8~00
     for that pU?908O.$Priag   8ly  -08   wnth       prrlcfa. ApplTin8
    -tki8      zid8r         t0    FOtIr    8itt18t10na
                                                      that dllriaditany   iOllON8
     thn8 wnth period, foOr ~8XpMdstUZC8 Out Of Ch8 8pOOl?l8
     Itu appro tlfitotl for travqllng    lxpm8r8     , odntineont *on-
     808, tOl8p ii OM lnd t818 mph    8nd    OltdgO,    My  nOt lXO8Od
     one-toorth of meh 8~O,Of?iO   itoi, gut th18 oar-fourth,by
     tiTtU8         Of     the     8~0~40        bid8r8       --3t&Etp .b(        8UpppiOM’IItOd             iroE
     Oh8 other 8011rOO8 lOntiOB8d b                                    i&O-~'i?iOialrid8r @8OOrdiw
     $0 th8 tonu ot rrqh rlarr.,                                                                                      ...
                         .
                                  -Mothlag*          thlr Opinion  18 ts'bo~.aoa8truod,~o8
              l8tlaqrgholalng that                      $hw(ipoolaL r~aO~8 rororrod    to
     'Y
     ~1       ova the            departmoat         fro8 the tarlour UmStotlona     appoar-
     1% %llth. &8MBIl                       ?iaOF      lipOIl
                                                            the            080     ‘Of   BOhOr8        apprOprht8d
     to the VOribUl#  .dop8z’tmiU~te   of    Bh8 tltsto ~ovo.rlllr8at.
                                                                     ft
     18 to be mphadzod          %hat the rpooial rider8 OOat?Ol 68
     •~aln8t4h~.~;~8seilrldor         inrotar,~but only la8oiar,        08
     th8  tW0 w.           ~~UM8tt828         a8 t0 which thOr0 18 LLO
     l onrllbt,.t~   giterid riarr       wi+Z   pn’wll.
                                                                                 four8    t?ry        twlr




                                                                                                     -APIBOvIcD
                                                                                                      0plnioa
                                                                                                      bOlpotittO8